DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connector configured for connection to a wireline conveyor (see claim 12; note that Figure 2A only shows a coiled tubing connector 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the reference numerals in Figure 4 are blurry and difficult to read/discern; thus, Figure 4 should have durable and clean lines for the reference numerals to comply with 37 CFR 1.84(l). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claim 19 is objected to because of the following informalities: the phrase “primary control valve” is recited in lines 6 and 7, and there appears to be a double inclusion issue. It is suggested to replace the article “a” with --the-- in the phrase “the primary control valve” at line 7 to avoid the double inclusion issue and to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-10, 12, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the upper surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the outer sidewall" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the inner sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the pressure wave outlet" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the contact surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, it is not clear if the “coiled tubing conveyor” or the “wireline conveyor” are the same or different from the conveyor of parent claim 1. For examination purposes, examiner assumes that they refer to the same conveyor of parent claim 1 and that the conveyor of claim 1 comprises a “coiled tubing conveyor” or a “wireline conveyor”.
Claim 15 recites the limitation "the upper radial extension" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the upper surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the pressure wave outlet" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the air pressure" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the primary control valve" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 18 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarbrough US2055515.
Regarding independent claim 1, Yarbrough discloses, in Figure 4,
A device (assembly of Fig. 4) for generating pressure waves in a well or a wellbore (Fig. 4; col. 5:73-75 to col. 6:1-3 reciprocation results in pressure waves in the perforated strainer casing 11’ and to the wellbore), the device comprising: a housing (plunger barrel 66) containing an impact-generating mechanism (assembly of piston 67, rubber central portion 68, and metal supporting collars/rings 69 and 69’; the impact is generated by the reciprocation of the piston assembly within the plunger barrel 66) for generating the pressure waves (Fig. 4); and a connector (see labeled Fig. 4 below; the connecting structure that connects the plunger barrel 66 to the plunger rod 65) for connecting the housing to a conveyor (plunger rod 65) for transporting the device to any desired location within the well or the wellbore (Fig. 4).

    PNG
    media_image1.png
    503
    667
    media_image1.png
    Greyscale

Yarbrough’s labeled Figure 4 showing the connector.

Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown US3361220.
Regarding independent claim 1, Brown discloses, in Figures 1-6,
A device (Fig. 1-6; jarring/drilling mechanism “A”) for generating pressure waves in a well or a wellbore (Fig. 1-3 and 4C), the device comprising: a housing (the lower/second tubular body/barrel 10 shown in Fig. 4C in its entirety and that includes port 10f in its tubular wall; see labeled Fig. 4C below) containing an impact-generating mechanism (hammer/impact element 12) for generating the pressure waves (Fig. 1-3 and 4C the impact between hammer surface 12a and anvil surface 10e generates pressure waves that travel through port 10f; col. 4:36-41 “jarring blow”; col. 4:64-68 fluid); and a connector (Fig. 4A; top sub/adapter 15; col. 3:39-44) for connecting the housing to a conveyor (Fig. 4A; pipe string P) for transporting the device to any desired location within the well or the wellbore (Fig. 1 and 4A).

    PNG
    media_image2.png
    644
    852
    media_image2.png
    Greyscale

Brown’s labeled Figure 4C.

Regarding claim 2, Brown discloses wherein the impact-generating mechanism comprises a piston (hammer/impact element 12) contained within a cylinder (the portion of the upper/first tubular body/barrel 10 shown in Fig. 4B that excludes the pin thread portion and anvil portion shown in Fig. 4C), the piston configured to impact an upper surface (Fig. 4C; anvil surface 10e is an upper surface when the anvil is inverted; this is consistent with 17010446 applicant’s use of relative spatial terms as described in specification [0038] “It will be understood that the spatially relative terms are intended to encompass different orientations of the device in use or operation in addition to the orientation depicted in the figures.”) of an anvil (the pin thread 

Regarding claim 12, Brown discloses wherein the connector (Fig. 4A; top sub/adapter 15; col. 3:39-44) is configured for connection to a coiled tubing conveyor or a wireline conveyor (Fig. 4A; the threaded top sub/adapter 15 is configured to connect to a coiled tubing conveyor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown US3361220 alone.
Regarding claim 3, Brown discloses further comprising a pressure wave outlet (Fig. 1-3 and 4C; port 10f) located below the anvil (a portion of port 10f is below anvil surface 10e), the pressure wave outlet permitting propagation of the pressure waves from inside the device into fluid contained in the well or wellbore (Fig. 1-3 and 4C the impact between hammer surface 12a and anvil surface 10e generates pressure waves that travel through port 10f; col. 4:36-41 “jarring blow”; col. 4:64-68 fluid).
defined by a plurality of openings.
However, in another portion of Brown’s disclosure, Brown teaches a plurality of openings (Fig. 7; a plurality of lateral ports 110a).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the pressure wave outlet as taught by Brown to be defined by a plurality of openings as taught by Brown in Figure 7 for the purpose of reducing the risk of hydraulic fluid lock from occurring along the entire circumference of the interface between the hammer surface 12a and the anvil surface 10e.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown US3361220 Jansen et al. US5579845 and Keskiniva US7114576.
Regarding claims 4-6, Brown discloses wherein the cylinder is configured to provide a piston stroke which is of the length of the piston (Fig. 1-3).
Brown is silent regarding wherein the cylinder is configured to provide a piston stroke which is longer than half of the length of the piston; wherein the piston stroke is at least about twice as long as the length of the piston; wherein the piston stroke is about three times as long as the length of the piston.
Jansen teaches wherein the cylinder is configured to provide a piston stroke which is longer than half of the length of the piston (Jansen; Fig. 2A-2B; triggering piston 16; see labeled Fig. 2A below that shows a piston stroke which is longer than half of the length of the piston).

    PNG
    media_image3.png
    803
    1181
    media_image3.png
    Greyscale

Jansen’s labeled Figure 2A showing the relative lengths of the piston and the piston stroke.
Furthermore, Keskiniva teaches that the piston stroke length is a result-effective variable in which a longer piston stroke length results in the ability to store more potential impact energy (claim 12: “the stroke length of a percussion piston of the percussion device is adjustable and the impact energy of the percussion device is adjusted by changing the stroke length of the percussion piston of the percussion device”).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the relative lengths of the piston and the piston stroke as taught by Brown so that the piston stroke is longer than half of the length of the piston as taught by Jansen, wherein the piston stroke is at least about twice as long as the length of the piston, and wherein the piston stroke is about three times as long as the length of the piston since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering .

Allowable Subject Matter
Claims 8, 11, 13-14, 16, and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 9-10, 12, 15, 17-18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The U.S. patent document Zublin US4518041 teaches a hydraulic jet well cleaning tool.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	12/30/21